Title: Peter Poinsot to Thomas Jefferson, 2 March 1819
From: Poinsot, Peter
To: Jefferson, Thomas


          
            Sir
            Cette March. 2d 1819
          
          I avail myself to the opportunity by Capn Edmund Qy Sheafe of the America Brig the Horizon, who is on the point of Sailing hence to New York, to return you my sincere thanks for your kindness in procuring me the information and Documents relative to my Lands, & for your favor accompanying them, dated 25th Nov. last I hope that the letters which I had the honour of writing to you on the 12th & 14th September has reached you duly
          After a great deal of trouble I have at length obtained an authentical office Copy of the Original Deed which lies deposited with a Notary public at Marseille.
          My advanced age and my family cares preventing me from undertaking a Voyage to America, I must endeavour to find a trusty person to act for me, and as an encouragment, I would offer him a part of the property, but it is so long Since I quitted your continent, that I fear my former connection there are all extinct. I Shall therefore try thro’ the medium of my Friends to fix upon a confidential agent at Baltimore—St Peterburgh or Washington, and according to the Succes of his proceeding—I shall consider whether it would not be advisable to form an Establishment for my eldest Son (who has the advantage of a finished English education) in that part of the world where his father Spent so many happy days—
          Mr Barnet gives my me the hopes that my nomination to the Consulship here, is likely to take place, at the ensuing Session of Congress, Especially if you have had the Goodness—to accompany with your favorable representations, the Letters that I sent you for the President &c.
          It affords me  particular pleasure to learn that your health is restored, and my may you preserve it as long as is destined by the Sincere wishes of
          
            Sir Your most Obedient humble Servant
            Poinsot
          
        